SUPPLEMENT DATED JANUARY 13, 2015 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2014 1.)Pages 13-34 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser BlackRock Total Return Fund Investor A* A* BlackRock Total Return Fund BlackRock Advisors LLC BlackRock Total Return Fund Class R R BlackRock Total Return Fund BlackRock Advisors LLC BMO Small-Cap Value Fund Class Y Inv BMO Small-Cap Value Fund BMO Asset Management Corp. Columbia Contrarian Core Fund Class A* A* Columbia Contrarian Core Fund Columbia Mangmt Investment Advisers, LLC Columbia Contrarian Core Fund Class R4 Retirement Columbia Contrarian Core Fund Columbia Mangmt Investment Advisers, LLC Columbia Marsico Global Fund Class A* A* Columbia Marsico Global Fund Columbia Mangmt Investment Advisers, LLC Columbia Marsico Global Fund Class R4 Retirement Columbia Marsico Global Fund Columbia Mangmt Investment Advisers, LLC Columbia Mid Cap Value Fund Class A* A* Columbia Mid Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia Mid Cap Value Fund Class R4 Retirement Columbia Mid Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia Select Large-Cap Value Fund Class A* A* Columbia Select Large-Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia Select Large-Cap Value Fund Class R4 Retirement Columbia Select Large-Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia Select Smaller-Cap Value Fund Class A* A* Columbia Select Smaller-Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia Select Smaller-Cap Value Fund Class R4 Retirement Columbia Select Smaller-Cap Value Fund Columbia Mangmt Investment Advisers, LLC Columbia U.S. Government Mortgage Fund Class A* A* Columbia US Government Mortgage Fund Columbia Mangmt Investment Advisers, LLC Columbia U.S. Government Mortgage Fund Class R4 Retirement Columbia US Government Mortgage Fund Columbia Mangmt Investment Advisers, LLC Deutsche Enhanced Commodity Strategy Fund Class A* A* Deutsche Enhanced Commodity Strategy Fd Deutsche Inv Mgmt Americas Inc Deutsche Enhanced Commodity Strategy Fund Class S S Deutsche Enhanced Commodity Strategy Fd Deutsche Inv Mgmt Americas Inc Deutsche Global Infrastructure Fund Class A* A* Deutsche Global Infrastructure Fund Deutsche Inv Mgmt Americas Inc Deutsche Global Infrastructure Fund Class S S Deutsche Global Infrastructure Fund Deutsche Inv Mgmt Americas Inc Janus Research Fund Class A* A* Janus Research Fund Janus Capital Management LLC Janus Research Fund Class S S Janus Research Fund Janus Capital Management LLC Janus Triton Fund Class A* A* Janus Triton Fund Janus Capital Management LLC Janus Triton Fund Class S S Janus Triton Fund Janus Capital Management LLC Oppenheimer Portfolio Series Active Allocation Fund Class A* A* Oppenheimer Port Ser Active Allc Fund OFI Global Asset Management, Inc. Oppenheimer Portfolio Series Active Allocation Fund Class Y Inst Oppenheimer Port Ser Active Allc Fund OFI Global Asset Management, Inc. Oppenheimer Core Bond Fund Class A* A* Oppenheimer Core Bond Fund OFI Global Asset Management, Inc. Oppenheimer Core Bond Fund Class Y Inst Oppenheimer Core Bond Fund OFI Global Asset Management, Inc. Putnam Diversified Income Trust Class A* A* Putnam Diversified Income Trust Putnam Investment Management, LLC Putnam Diversified Income Trust Class Y Inst Putnam Diversified Income Trust Putnam Investment Management, LLC Putnam Fund For Growth & Income Fund Class A* A* Putnam Fund for Growth and Income Fund Putnam Investment Management, LLC Putnam Fund For Growth & Income Fund Class Y Inst Putnam Fund for Growth and Income Fund Putnam Investment Management, LLC Putnam Growth Opportunities Fund Class A* A* Putnam Growth Opportunities Fund Putnam Investment Management, LLC Putnam Growth Opportunities Fund Class Y Inst Putnam Growth Opportunities Fund Putnam Investment Management, LLC TIAA-CREF Bond Plus Fund Retirement Class Retirement TIAA-CREF Bond Plus Teachers Advisors, Inc. TIAA-CREF Large-Cap Growth Fund Retirement Class Retirement TIAA-CREF Large-Cap Growth Teachers Advisors, Inc. TIAA-CREF Large-Cap Value Fund Retirement Class Retirement TIAA-CREF Large-Cap Value Teachers Advisors, Inc. TIAA-CREF Mid-Cap Growth Fund Retirement Class Retirement TIAA-CREF Mid-Cap Growth Teachers Advisors, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived 2.)Page 179 of the Prospectus is revised to add the following Investment Adviser: BMO Asset Management Corp. OFI Global Asset Management, Inc. Putnam Investment Management, LLC 3.)Pages 184-193 of the Prospectus is revised to add the following language: Fund & Class Designation Objective BlackRock Total Return Fund Investor A* & Class R The investment seeks to realize a total return that exceeds that of the Barclays Capital U.S. Aggregate Bond Index. BMO Small-Cap Value Fund Class Y The investment seeks to provide capital appreciation. Columbia Contrarian Core Fund Class A* & R4 The investment seeks total return, consisting of long-term capital appreciation and current income. Columbia Marsico Global Fund Class A* & R4 The investment seeks long-term growth of capital. Columbia Mid Cap Value Fund Class A* & R4 The investment seeks long-term capital appreciation. Columbia Select Large-Cap Value Fund Class A* & R4 The investment seeks to provide shareholders with long-term capital appreciation. Columbia Select Smaller-Cap Value Fund Class A* & R4 The investment seeks to provide shareholders with long-term capital appreciation. Columbia U.S. Government Mortgage Fund Class A* & R4 The investment seeks current income, with a secondary objective of preservation of capital. Deutsche Enhanced Commodity Strategy Fund Class A* & S The investment seeks total return. Deutsche Global Infrastructure Fund Class A* & S The investment seeks total return from both capital appreciation and current income. Janus Research Fund Class A* & S The investment seeks long-term growth of capital. Janus Triton Fund Class A* & S The investment seeks long-term growth of capital. Oppenheimer Portfolio Series Active Allocation Fund Class A* & Y The investment seeks total return. Oppenheimer Core Bond Fund Class A* & Y The investment seeks total return. Putnam Diversified Income Trust Class A* & Y The investment seeks as high a level of current income as the adviser believes is consistent with preservation of capital. Putnam Fund For Growth & Income Fund Class A* & Y The investment seeks capital growth and current income. Putnam Growth Opportunities Fund Class A* & Y The investment seeks capital appreciation. TIAA-CREF Bond Plus Fund Retirement Class The investment seeks a favorable long-term total return, primarily through high current income. TIAA-CREF Large-Cap Growth Fund Retirement Class The investment seeks a favorable long-term return, mainly through capital appreciation, primarily from equity securities. TIAA-CREF Large-Cap Value Fund Retirement Class The investment seeks a favorable long-term total return, mainly through capital appreciation, primarily from equity securities of large domestic companies. TIAA-CREF Mid-Cap Growth Fund Retirement Class The investment seeks a favorable long-term total return, mainly through capital appreciation, primarily from equity securities of medium-sized domestic companies. * Load Waived This supplement should be retained with the Prospectus for future reference.
